DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2,10-21 in the reply filed on 10/18/2022 is acknowledged.
 	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations “in a region around a region outside…” does not make sense, is it the same region or a different region?


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Pub No. 20150221691).


 	With respect to claim 1, Watanabe discloses a substrate (1,Fig.9A); a plurality of photoelectric conversion units (like B pixel,Fig.9A) formed in the substrate; a plurality of color filters (7,Fig.9A), wherein each photoelectric conversion unit in the plurality of photoelectric conversion units is associated with at least one corresponding color filter in the plurality of color filters (Fig.9A); and a plurality of infrared light filters (6,Fig.9A), wherein at least some of the photoelectric conversion units in the plurality of photoelectric conversion units are associated with at least one corresponding infrared light filter (Fig.9A) in the plurality of infrared light filters.

 	With respect to claim 10, Watanabe discloses, wherein the color filters of the plurality of color filters are disposed in a first layer (Fig.9A), and wherein the infrared filters of the plurality of color filters are disposed in a second layer (Fig.9A).

 	With respect to claim 12, Watanabe discloses wherein the second layer is between the first layer and the light incident surface of the semiconductor substrate (Fig.9A).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub No. 20150221691), in view of Hsieh et al (US Patent No. 99171324).


 	With respect to claim 2, Watanabe does not explicitly disclose wherein each of the photoelectric conversion units in the plurality of photoelectric conversion units is associated with one infrared light filter in the plurality of infrared light filters. On the other hand, Hsieh et al discloses wherein each of the photoelectric conversion units(310A or B,Fig.3)  in the plurality of photoelectric conversion units (310AB) is associated with one infrared light filter in the plurality of infrared light filters (341,342,Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the art cited above according to the teachings of Hsieh et al such that each sensor is paired with infrared filter, for using the device in security applications. 

 
 	With respect to claim 11, Hsieh et al discloses wherein the first layer (332,Fig.3) is between the second layer (342,341,Fig.3) and the light incident surface of the semiconductor substrate (top surface of 310,Fig.3).

 	

Claim(s) 18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub No. 20150221691), in view of Suh et al (US Pub No. 20150372036).

 	With respect to claim 18, Watanabe discloses  and a plurality of on-chip lenses (8), wherein the color filters and the infrared light filters are between the on-chip lenses and a light incident surface of the substrate (Fig.9A); however, the arts cited above do not explicitly disclose a pixel separation portion between adjacent photoelectric conversion units; a light shielding portion over each of the pixel separation portions. On the other hand, Suh et al discloses a pixel separation portion (DT,Fig.3) between adjacent photoelectric conversion units; a light shielding portion (420,418,Fig.3) over each of the pixel separation portions. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Suh et al such that reflective structures are formed on the pixel and pixel separations are formed between the pixels, in order to increase the efficiency of the device, by converging all the light which needs to be processed by pixel on to the pixel and avoiding cross talk between different pixels.


 	With respect to claim 20, the arts cited above do not explicitly disclose wherein the light shielding portion extends between adjacent color filters and adjacent infrared light filters. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the light shielding portion extends between adjacent color filters and adjacent infrared light filters, in order to prevent cross-talk and interference between neighboring devices.



 	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub No. 20150221691).

 	With respect to claim 21, Watanabe discloses an imaging device, including:
a substrate (1,Fig.9A); a plurality of photoelectric conversion units formed in the substrate (pixel,Fig.9A); a plurality of color filters (7), wherein each photoelectric conversion unit in the plurality of photoelectric conversion units is associated with at least one corresponding color filter in the plurality of color filters (Fig.9A); and a plurality of infrared light filters (6), wherein at least some of the photoelectric conversion units in the plurality of photoelectric conversion units are associated with at least one corresponding infrared light filter in the plurality of infrared light filters (Fig.9A); a lens (8), wherein the lens passes light from a subject to the imaging device (Fig.9A). However, in this embedment Watanabe does not explicitly disclose and an infrared light source, wherein the infrared light source is selectively operable to illuminate the subject with infrared light. On the other hand, Watanabe in it’s third embodiment discloses an infrared light source, wherein the infrared light source is selectively operable to illuminate the subject with infrared light (Para 125). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Watanabe in Fig.9A according to it’s third embodiment such that infrared light is used to illuminate the device, in order to process the light by it’s IR pixel.

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895